By contesting the father’s contempt petition on the merits without objecting that it did not comply with the notice and warning requirements of Judiciary Law § 756, the mother waived any objections to the validity of the petition based upon those requirements (see Matter of Rappoport, 58 NY2d 725, 726 [1982]; Matter of Laland v Edmond, 13 AD3d 451 [2004]; Matter of Restivo v Cincu, 11 AD3d 621 [2004]).
Moreover, contrary to the mother’s contention, the Family *997Court properly, in effect, adjudicated her in contempt for willfully failing to obey the visitation provision of a prior order (see Matter of McCormick v Axelrod, 59 NY2d 574, 583 [1983]). However, under the circumstances of this case, the punishment imposed was excessive to the extent indicated herein (see Matter of Rjeoutski v Mavrina, 100 AD3d 908 [2012]).
The mother’s remaining contentions are either without merit or unpreserved for appellate review. Rivera, J.P., Balkin, Leventhal and Hinds-Radix, JJ., concur.